Electronically Filed
                                                      Supreme Court
                                                      SCAD-12-0001034
                                                      05-FEB-2013
                                                      09:05 AM
                         SCAD-12-00001034

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                    KEONI K. AGARD, Respondent.


                        ORIGINAL PROCEEDING
     (ODC 10-051-8885, 10-078-8912, 11-076-9000, 12-006-9022)

                         ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the Report and Recommendation of

 the Disciplinary Board of the Supreme Court of the State of

 Hawai#i, the stipulated facts, and the evidence in the record, it

 appears that Respondent Keoni K. Agard deposited client funds

 directly into a business account that was not an approved IOLTA

 account, thereby commingling client funds with his own, allowed

 the balance in the account to fall below the sum covered by the

 deposited client funds, thereby misappropriating client funds,

 failed to timely refund one client’s retainer, and negotiated an

 agreement with the same client for a refund in exchange for the

 withdrawal of the client’s complaint lodged with the Office of

 Disciplinary Counsel, thereby violating Rules 1.15(c), 1.15(d),
1.15(f)(4), and 8.3(d)(2)(i) of the Hawai#i Rules of Professional

Conduct (HRPC).   In aggravation, this court finds Respondent

Agard has substantial experience in the practice of law, and

committed multiple ethical violations in the present matter.    In

mitigation, we find an absence of a dishonest or selfish motive

in Agard’s conduct, and note his clean disciplinary record, his

sincere expressions of remorse, his full and free disclosure

concerning the circumstances surrounding his misconduct, his

timely good faith efforts to rectify the consequences of his

misconduct, and his strong reputation for community service.

Therefore, in light of the significant mitigating factors and the

appropriateness of some period of suspension,

          IT IS HEREBY ORDERED that Respondent Keoni K. Agard is

suspended from the practice of law in this jurisdiction for a

period of 30 days, effective 30 days after the date of entry of

this order, as provided by Rules 2.3(a)(2) and 2.16(c) of the

Rules of the Supreme Court of the State of Hawai#i (RSCH).

          IT IS FURTHER ORDERED that Respondent Agard shall

submit to this court within 90 days after the date of entry of

this order proof of completion of a financial practices course

and audit conducted by the Practicing Attorneys Liability

Management Society.

          IT IS FURTHER ORDERED that, in addition to any other

requirements for reinstatement imposed by the Rules of the


                                 2
Supreme Court of the State of Hawai#i, Respondent Agard shall pay

all costs of these proceedings as approved upon the timely

submission of a bill of costs, as prescribed by RSCH Rule 2.3(c).

           IT IS FURTHER ORDERED that Respondent Agard shall,

within ten days after the effective date of his suspension, file

with this court an affidavit in full compliance with RSCH Rule

2.16(d).

           DATED: Honolulu, Hawai#i, February 5, 2013.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack




                                 3